Per Curiam.
The defendant appeals from an order striking its answer and entering judgment for the plaintiff. The action was brought for the reasonable value of the use and occupation •of premises known as No. 74 Main street, Woodbridge, New Jersey. The complaint alleges that the reasonable value was $320 a month. Judgment was entered for rent at the rate of $333.34 a month. Affidavits of realtors indicated $175, $190, $280 and $290 a month as a reasonable rental. The answer denied the allegation that $320 was the reasonable value of the use and occupation. Such denial seems neither sham or frivolous. The issue was clearly for the jury and not for the court.
The judgment is reversed.